UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1822



CAROLYN E. O'CONNOR,

                                               Plaintiff - Appellant,

          versus


AAMCO/CINNAT, INCORPORATED;    COMMONWEALTH   OF
MASSACHUSETTS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:06-cv-00328-REP)


Submitted: November 21, 2006              Decided:   November 28, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carolyn E. O’Connor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Carolyn E. O’Connor appeals the district court’s order

dismissing as frivolous her civil action.        We have reviewed the

record   and   find   no   reversible   error.   Accordingly,    we   deny

O’Connor’s motion for leave to proceed in forma pauperis and

dismiss the appeal for the reasons stated by the district court.

See O’Connor v. AAMCO/Cinnat, Inc., No. 3:06-cv-00328-REP (E.D. Va.

filed June 5, 2006 & entered June 6, 2006).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                DISMISSED




                                  - 2 -